DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The 35 U.S.C. §103 rejection of claims 1-3, 5, 9 as over Gogotsi et al. (WO 2017/184957), made of record in the office action mailed 04/01/2022, page 2 have been withdrawn due to Applicant’s amendment in the response filed on 06/29/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gogotsi et al. (WO 2017/184957) in view of Choi et al. (US 2008/0182072) and Ghidiu et al. (US 2017/0294546).
Regarding claims 1, 5-6, 8 Gogotsi discloses bonded composite composition coating comprising any one or more two-dimensional transition metal carbide and one or more polymers and copolymers comprising oxygen-containing functional groups (e.g., --OH and/or--COOH) and/or amine-containing functional groups and/or thiol-containing functional groups, wherein the oxygen-containing functional groups (--OH, --COO, and .dbd.O) and/or amine-containing functional groups (which encompasses functional group comprising saturated or unsaturated hydrocarbon having C1-C25 alkyl) and/or thiol are bonded or are capable of bonding with the surface functionalities of the two-dimensional transition metal carbide materials, and wherein the polymers/copolymers and MXene material are present in a weight ratio range of from 2:98 to 5:95 (claim 28). The MXene particles are 2-dimensional (para 0063).
However, Gogotsi fails to disclose that 2D MXene particles are modified with a functional group such as silane or phosphonate and fails to disclose 2-D MXene particle surface modified with functional group is dispersed in an organic solvent forming a protective film.
Whereas, Choi discloses a substrate for forming a pattern comprising an inorganic layer having a modified surface, wherein the modified surface is a layer formed by coating the surface of the inorganic layer with a bifunctional molecule containing a functional group having an affinity for a nanocrystal at one end of the molecule, and a functional group having an affinity for the inorganic layer at the other end of the molecule (para 0013). In Formula I, A is a functional group selected from the group consisting of acetyl, acetic acid, phosphine, phosphonic acid, alcohol, vinyl, amide, phenyl, amine, acrylic, silane (para 0016). Examples of the bifunctional molecule of Formula I include those selected from the group consisting of 2- carboxyethylphosphonic acid, 2-carboxymethylphosphonic acid, 2-carboxypropylphosphonic acid, 2-carboxybutylphosphonic acid (para 0047). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the surface of MXene particles of Gogotsi with 2- carboxyethylphosphonic acid (phosphonate) as taught by Choi motivated by the desire to  form a stable and improved protective film as it is well known in the art to modify the surface of inorganic particles with amine or phosphonate or silane group and amine and phosphonate functional groups are equivalent and interchangeable. 
 It would be obvious to one of ordinary skill in the art at the time the application was filed to form two coating of polymers comprising functional group on to the surface of 2-D MXene particle where the first coating is polymer containing phosphonate functional group (corresponding to the functional group comprising a saturated or unsaturated hydrocarbon) and second coating corresponds to organic protective film formed on the surface of surface modified 2-D MXene particle. 
Whereas, Ghidiu discloses a method comprises (a) applying a MXene dispersion 
onto a substrate surface, said MXene dispersion comprising or (consisting essentially of) at least one type of MXene platelets dispersed in a solvent; and (b) removing at least a portion of solvent so as to provide a coated film of at least one layer of MXene platelets oriented to be essentially coplanar with the substrate surface; said coated film being electrically conductive (para 0020). MXene dispersion comprising an organic solvent, preferably a polar solvent such as an alcohol solvent (para 0174). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to disperse 2-D MXene particle surface modified with functional group of Gogotsi in an organic solvent as taught by Ghidiu motivated by the desire to form a strong protective film. 
While there is no disclosure that the 2-D MXene particle is a passivated 2-D MXene particle as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. passivated 2-D MXene particle, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Gogotsi and further that the prior art structure which is a 2-D MXene particle identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 7, Gogotsi discloses two-dimensional materials include MX-ene compositions; i.e., those comprising the nominal unit cell composition M.sub.n+1X.sub.n.  While a range of such compositions are exemplified herein, the invention is not limited to those compositions so exemplified, and include any and all of the compositions described herein, for example, those having crystalline phase stoichiometries of M.sub.n+1X.sub.n, wherein M is at least one Group IIIB, IVB,  VB, or VIB metal, each X is C, N, or a combination thereof, and n=1, 2, or 3 (para 0005) and also discloses the claimed empirical formula 2 in paragraph 6. 
Regarding claim 9, As Gogotsi discloses 2-D MXene particle of claim 1, it therefore would be obvious to one of ordinary skill in the art to adjust the amount of surface charge of the MXene particle to a desired range by adjusting the molecular weight, composition, and/or substituent of the saturated or unsaturated hydrocarbon in the surface-modified 2- dimensional MXene particle.
Response to Arguments
Applicants arguments filed on 06/29/2022 have been fully considered, but they are moot in view of new grounds of rejections as stated above. 
Applicant argues that the inventors have developed particles that have hydrophobicity. Specification, page 3. The solution is achieved in-part by providing a MXene particle in which the surface has been modified with a functional group comprising a saturated or unsaturated hydrocarbon (i.e., specifically, a hydrocarbon phosphonate or hydrocarbon silane) to reduce the hydrophilic character of the surface and also to provide greater hydrophobic character to the surface. As a result, the surface-modified 2-dimensional MXene particle can maintain a stable dispersion in an organic solvent for an extended period of time (i.e., greater storage stability) as well as postponing or delaying the oxidation of the MXene particles during storing in an aqueous dispersion or in a dried form. 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant submits that there is no teaching or suggestion in Gogotsi of a surface modification of a mXene particle with a “functional group functional group is selected from the group consisting of a phosphonate and a silane” as recited in amended claim 1. Applicant submits that phophonates and silanes have completely different surface characteristics than an amine.
However, this deficiency is being taught by Choi reference as stated above. 
Applicant argues that as described in Gogotsi, thermoplastic or thermoset polymers listed n paragraph [0036]) include a mixture of different types of polymers, none of which are polystyrene as set forth in Example 2-3. Moreover, the natural polymers mentioned in paragraph [0039] and the list of polymers in paragraph [0040] in Gogotsi are similarly a mixture of different types of polymers, primarily hydrophilic polymers. Moreover, Gogotsi is directed primarily to dispersion of MXenes in polymers with optionally bonding of certain functional groups to the MXenes, and the reference only exemplifies a single hydrophilic polymer. Gogotsi therefore would not have suggested selecting specific polymers (or small molecules) that would form a hydrophobic film on the particles, or provide any reasonable expectation of success in so doing. For at least this reason, claim 1 and claims 5-9, which depend from claim 1, are not obvious over Gogotsi in view of Ghidiu.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Further, “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788